Case 1:18-cv-06127-CBA-RML Document 48-6 Filed 07/26/19 Page 1 of 3 PageID #: 523




                        Exhibit F
Case 1:18-cv-06127-CBA-RML Document 48-6 Filed 07/26/19 Page 2 of 3 PageID #: 524
                                                           Friday, July 26, 2019 at 10:20:30 AM Eastern Daylight Time

Subject: RE: Morrison v. Langrick: Correspondence re Plain8ﬀ's Ini8al Disclosures - CONFIDENTIAL
Date: Monday, July 8, 2019 at 7:44:12 AM Eastern Daylight Time
From: hrkaufman Kaufman
To:      Shannon Timmann, Carol Schrager
CC:      Andy Phillips, Tom Clare, dan@dasingerlaw.com

Shannon,

Thank you for forwarding Mr. Phillip’s leWer regarding an asserted deﬁciency in Plain8ﬀ’s ini8al disclosures
regarding damages. That leWer was received at the end of the business day on July 2, just before the
extended holiday period. Now that the July 4th
break is over, we will endeavor to respond further to the damages issue “in short order.”

I should also take this opportunity to update you on our eﬀorts to make a complete document produc8on
with respect to Ms. Morrison’s communica8ons – over a period of more than 14 years – speciﬁcally regarding
Mr. Langrick and the 2005 sexual assault. I and my client have been working diligently to complete that
process, which has required more eﬀort and 8me than at ﬁrst envisioned. We are now striving to complete
that process this week.

Best regards. Henry Kaufman


Henry R. Kaufman, PC
60 East 42nd Street, 47th Floor
New York, NY 10165
hkaufman@hrkaufman.com
www.hrkaufman.com

From: Shannon Timmann [mailto:shannon@clarelocke.com]
Sent: Tuesday, July 2, 2019 4:23 PM
To: hrkaufman Kaufman; Carol Schrager
Cc: Andy Phillips; Tom Clare; dan@dasingerlaw.com
Subject: Morrison v. Langrick: Correspondence re Plaintiff's Initial Disclosures

Henry and Carol,

Please see the attached correspondence concerning a deficiency in Plaintiff’s Initial
Disclosures.


Shannon B. Timmann | Associate
C L A R E L O C K E L L P
10 Prince Street | Alexandria, Virginia 22314
(202) 899-3872 - direct
shannon@clarelocke.com | www.clarelocke.com
This electronic message transmission contains information from the law firm of Clare Locke LLP, which may be
confidential or privileged. The information is intended exclusively for the individual or entity named above. If you are
not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this information


                                                                                                                      Page 1 of 2
Case 1:18-cv-06127-CBA-RML Document 48-6 Filed 07/26/19 Page 3 of 3 PageID #: 525

is prohibited.    If you   received   this   electronic   transmission   in   error,   please   notify   us   immediately
at admin@clarelocke.com.




                                                                                                                    Page 2 of 2
